DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 26-47 are pending.
3.	Claims 26-28, 30, 38-40, 42, 44 and 45 are amended.
4.	This office action is in response to the Applicant’s communication filed 07/02/2021 in response to PTO Office Action mailed 04/02/2021. The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results that follow.

Claim Objections
5.	Claim 40 is objected to because of the following informalities:  Lines 3-5 state “all data flit” and should be replaced with “all-data flit”.  Appropriate correction is required.

6.	Claim 45 is objected to because of the following informalities:  Line states “all data flit” and should be replaced with “all-data flit”.  Appropriate correction is required.

Response to Arguments
7.	Applicant’s argument with respect to amended independent claims has been fully considered but they are not persuasive. Applicant’s arguments are summarized as:
1) The Office Action has failed to show how the prior art discloses or suggests a flit, with a plurality of equally-sized slots, the plurality of equally- sized slots comprising both a header slot and a plurality of generic slots.

As per argument 1, in response to applicant’s argument that “the Office Action has failed to show how the prior art discloses or suggests a flit, with a plurality of equally-sized slots, the plurality of equally- sized slots comprising both a header slot and a plurality of generic slots," the examiner respectfully disagrees. Willey (Abstract) discloses a flit is generated to include three or more slots and a floating field to be used as an extension of any one of two or more of the slots. These teachings of Willey , in combination with the additional teachings of Willey in a paragraphs 41 and 66 disclosing a single flit having a header slot and the slots having equally-sized payload fields. As a result, the teachings of Willey could be used to implement the present invention.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 26, 27, 29, 31, 34-39, 41-44, 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US Pub. No. 2016/0026596 hereinafter “Klein”) in view of Willey et al. (US Pub. No. 2014/0115420 hereinafter “Willey”).
Referring to claim 26, Klein discloses an apparatus comprising: 
a port to couple to a device over a link (Klein – Fig. 1, par. 38 discloses the electronic device 110 having an electrical connector 116 that mates with an electronic device 120-1 via mating connector 126-1.), wherein the port is to support a plurality of different interconnect (Klein – see par. 42-43 disclosing the protocol selector 114.), wherein the plurality of different interconnect protocols comprise an input/output (I/O) protocol, a memory access protocol, and a cache coherency protocol (Klein – see par. 54 disclosing a PCIe protocol, a memory protocol and a QPI protocol.).
Klein fails to explicitly disclose the link layer circuitry is to: generate a flit, wherein the flit comprises a plurality of slots and a cyclic redundancy check (CRC) for the flit, and the plurality of slots comprise equally-sized slots, the plurality of slots comprise a header slot and a plurality of generic slots, wherein the header slot is to carry a header to comprise link-layer-specific information; and the port is to send the flit to the device over the link.
Willey discloses the link layer circuitry is to: generate a flit (Willey – Abstract & par. 52 disclose the link layer generating a flit.), wherein the flit comprises a plurality of slots and a cyclic redundancy check (CRC) for the flit (Willey – Abstract & par. 52 disclose the flit has two or more slots and CRC.), and the plurality of slots comprise equally-sized slots (Willey –par. 66 discloses two slots, Slot 0 and 1, can be defined as having equally sized payload fields.), the plurality of slots comprise a header slot and a plurality of generic slots, wherein the header slot is to carry a header to comprise link-layer-specific information (Willey – see par. 41 discloses link layer 510a, b capable of embedding multiple pieces of different transactions in a single flit and one or multiple headers embedded within the flit. Abstract discloses a flit can include three or more slots.); and the port is to send the flit to the device over the link (Willey – see par. 27, 40, 90.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Willey’s teachings with Klein’s teachings for the benefit 

Referring to claim 27, Klein and Willey disclose the apparatus of Claim 26, wherein one of the plurality of generic slots comprises a message based on the cache coherency protocol (Willey – see par. 41, 46-49).

Referring to claim 29, Klein and Willey disclose the apparatus of Claim 27, wherein the first slot in the plurality of slots comprises the header slot (Willey – par. 54 discloses Slot 0 can be provided 72 bits of flit space, of which 22 bits are dedicated to message header fields.).

Referring to claim 31, Klein and Willey disclose the apparatus of Claim 26, wherein the flit (Willey – Abstract & par. 52 disclose the link layer generating a flit.) has a format to be used in both the memory access protocol and the cache coherency protocol (Willey – see par. 40; Klein – see par. 54). 

Referring to claim 34, Klein and Willey disclose the apparatus of Claim 32, wherein the CRC comprises a 16-bit CRC (Willey – Abstract discloses a 16-bit CRC.).

Referring to claim 35, Klein and Willey disclose the apparatus of claim 26, wherein a particular one of the plurality of slots comprises data of the memory access protocol and another one of the plurality of slots comprises data of the cache coherency protocol (Willey – see par. 40; Klein - see par. 54).

Referring to claim 36, Klein and Willey disclose the apparatus of Claim 26, wherein the CRC is outside the plurality of slots in the flit (Willey – Fig. 6 shows the CRC is outside the slots of the flit.).

Referring to claim 37, Klein and Willey disclose the apparatus of Claim 26, wherein at least one of the plurality of different interconnect protocols is based on a Peripheral Component Interconnect Express (PCIe) protocol (Klein – see par. 54 disclosing a PCIe protocol.).

Referring to claim 38, note the rejection of claim 26 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 39, note the rejection of claim 27 above. The Instant Claim recites substantially same limitations as the above-rejected and is therefore rejected under same prior-art teachings.

Referring to claim 41, Klein and Willey disclose the method of Claim 38, wherein the flit is generated using link layer logic of the first device (Willey – see par. 40-44 discloses link layer 510a, b with flits 535).

Referring to claim 42, Klein discloses a system comprising: 
a host device (Klein – Fig. 1, par. 38 discloses the electronic device 110.); and 
(Klein – Fig. 1, par. 38 discloses the electronic device 110 having an electrical connector 116 that mates with an electronic device 120-1 via mating connector 126-1.), 
wherein the host device (Klein – Fig. 1, par. 38 discloses the electronic device 110.) comprises: 
multiplexer circuitry to support dynamical protocol multiplexing of a plurality of different interconnect protocols for use on the link; protocol circuitry comprising link layer circuitry to implement a link layer of each one of the plurality of interconnect protocols (Klein – see par. 42-43 disclosing the protocol selector 114.), wherein the plurality of different interconnect protocols comprise an input/output (1/0) protocol, a memory access protocol, and a coherency protocol (Klein – see par. 54 disclosing a PCIe protocol, a memory protocol and a QPI protocol.).
		Klein fails to explicitly disclose wherein the protocol circuitry is to: generate a flit, wherein the flit comprises a plurality of slots and a cyclic redundancy check (CRC) value for the flit, and the plurality of slots comprise equally-sized slots, the plurality of slots comprise a header slot and a plurality of generic slots, wherein the header slot is to carry a header to comprise link-layer-specific information; and cause the flit to be sent to the endpoint device over the link.
		Willey discloses generate a flit (Willey – Abstract & par. 52 disclose the link layer generating a flit.), wherein the flit comprises a plurality of slots and a cyclic redundancy check (CRC) value for the flit (Willey – Abstract & par. 52 disclose the flit has two or more slots and CRC.), and the plurality of slots comprise equally-sized slots (Willey –par. 66 discloses two slots, Slot 0 and 1, can be defined as having equally sized payload fields.), the plurality of slots comprise a header slot and a plurality of generic slots, wherein the header slot is to carry a (Willey – see par. 41 discloses link layer 510a, b capable of embedding multiple pieces of different transactions in a single flit and one or multiple headers embedded within the flit. Abstract discloses a flit can include three or more slots.); and cause the flit to be sent to the endpoint device over the link (Willey – see par. 27, 40, 90.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Willey’s teachings with Klein’s teachings for the benefit of distinct messages or link layer headers can be included in each slot, allowing multiple distinct, independent messages corresponding to potentially different transactions to be sent in a single flit (Willey – par. 53).

Referring to claim 43, Klein and Willey disclose the system of Claim 42, wherein the input/output (I/O) protocol, the memory access protocol, and the coherency protocol comprise sub-protocols of an accelerator link protocol and the host device comprises a port to support both the accelerator link protocol and a Peripheral Component Interconnect Express (PCIe)-based protocol (Klein – see par. 54).

Referring to claim 44, Klein and Willey disclose the system of Claim 42, wherein one of the plurality of generic slots comprises a message based on the cache coherency protocol (Willey – see par. 41, 46-49).

Referring to claim 46, Klein and Willey disclose the system of Claim 42, wherein the endpoint device comprises an accelerator device (Klein – par. 142 discloses graphic accelerators.).

Referring to claim 47, Klein and Willey disclose the system of Claim 42, wherein the endpoint device comprises a memory device (Klein – par. 64 discloses electronic device 120 as a memory device.)

10.	Claims 28, 30, 32, 40 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Willey, and further in view of Safranek et al. (US Pub. No. 2014/0372658 hereinafter “Safranek”).
Referring to claim 28, Klein and Willey disclose the apparatus of Claim 27, however, fail to explicitly disclose wherein the link layer circuitry is further to generate an all-data flit, the all-data flit comprises a plurality of data slots, and each of the plurality of data slots is to carry payload data.
		Safranek discloses generating an all-data flit, the all-data flit comprises a plurality of data slots, and each of the plurality of data slots is to carry payload data (Safranek – see Fig. 8 & par. 53-54 showing a headless packet format.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Safranek’s teachings with Klein and Willey’s teachings for the benefit of transporting data units comprising multiple pieces of transaction data over high-speed interconnects (Safranek – Abstract).

Referring to claim 30, Klein and Willey disclose the apparatus of Claim 26, however, fail to explicitly disclose wherein the all-data flit does not comprise a header slot.
Safranek discloses the all-data flit does not comprise a header slot (Safranek – see Fig. 8 & par. 53-54 showing a headless packet format.).


Referring to claim 32, Klein and Willey disclose the apparatus of Claim 26, however, fail to explicitly disclose wherein the flit has a size of 528 bits.
Safranek discloses the flit has a size of 528 bits (Safranek – par. 54 discloses the combined FLIT packet having a 64 byte cache line data and 16 bit CRC.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Safranek’s teachings with Klein and Willey’s teachings for the benefit of transporting data units comprising multiple pieces of transaction data over high-speed interconnects (Safranek – Abstract).

Referring to claim 40, Klein and Willey disclose the method of Claim 38, wherein the flit comprises each slot of the flit comprising a respective equally-sized data slot to carry payload data (Willey –par. 66 discloses two slots, Slot 0 and 1, can be defined as having equally sized payload fields.); however, fail to explicitly disclose wherein the flit comprises further comprising: generating an all data flit, wherein each slot of the all data fit comprises a respective equally-sized data slot to carry payload data; and sending the all data flit on the link.
Safranek discloses generating an all data flit; and sending the all data flit on the link (Safranek – see Fig. 8 & par. 53-54 showing a headless packet format. Par. 34-38 discloses messages being sent via a link to destination devices.).


Referring to claim 45, Klein and Willey disclose the system of Claim 42, wherein the protocol circuitry is further to generate an all data flit and cause the all data flit to be sent to the endpoint device over the link, wherein each of the plurality of slots comprises a respective data slot to carry payload data.
Safranek discloses an all data flit and cause the all data flit to be sent to the endpoint device over the link, wherein each of the plurality of slots comprises a respective data slot to carry payload data (Safranek – see Fig. 8 & par. 53-54 showing a headless packet format. Par. 34-38 discloses messages being sent via a link to destination devices.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Safranek’s teachings with Klein and Willey’s teachings for the benefit of transporting data units comprising multiple pieces of transaction data over high-speed interconnects (Safranek – Abstract).

11.	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Willey and Safranek, and further in view of T. Kranich et al. ("NoC Switch with Credit Based Guaranteed Service Support Qualified for GALS Systems," 2010 13th Euromicro Conference on Digital System Design: Architectures, Methods and Tools, Lille, 2010, pp. 53-59 hereinafter “Kranich”).
Referring to claim 33, Klein, Willey and Safranek disclose the apparatus of Claim 32, however, fail to explicitly disclose wherein the plurality of slots comprises four 16-byte slots.
(Kranich – Page 58, left column, 4th paragraph discloses the flit has 4 equal sized phits.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Kranich’s teachings with Klein and Willey and Safranek’s teachings for the benefit of guaranteed service handling in a NoC (Kranich – Conclusion, page 59).

Conclusion
12.	Claims 26-47 are rejected.
		
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571)270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/Examiner, Art Unit 2181
                                                                                                                                                                                                     
/Farley Abad/Primary Examiner, Art Unit 2181